








FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (this "Amendment") is entered into as of this 23rd
day of February, 2016 (the "First Amendment Effective Date"), by and between
BMR-LINCOLN CENTRE LP, a Delaware limited partnership ("Landlord), and ILLUMINA,
INC., a Delaware corporation ("Tenant").
RECITALS
A.    WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
December 30, 2015 (as the same may have been amended, supplemented or modified
from time to time, the "Existing Lease"), whereby Tenant leases certain premises
(the "Premises") from Landlord comprising certain buildings to be constructed by
Landlord, which are referred to in the Existing Lease as Building A, Building B
and Building D (collectively, the "Buildings") and related landscaping, parking
facilities and structures, private drives and other improvements and
appurtenances related to or serving the Buildings located at 200-800 Lincoln
Centre Drive, Foster City, California 94044; and
B.    WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
as set forth below, only in the respects and on the conditions hereinafter
stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the "Lease." From and after the date hereof, the term "Lease," as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.
2.Amendment of Existing Lease. Effective as of the First Amendment Effective
Date, the Existing Lease is hereby amended as follows:


2.1    PS1 Construction. Notwithstanding anything to the contrary set forth in
the Existing Lease, except as expressly set forth in this paragraph below,
Tenant shall not have any obligation to pay for the construction of the parking
structure referred to in the Existing Lease as PS1 under Section 40.5 of the
Existing Lease. If Tenant exercises the Expansion Option, then Landlord will
perform the construction of PS1 in accordance with the plans and specifications
included within the Approved Plans, at Landlord's sole cost and expense,
provided that the Project Costs Component used to calculate the annual Base Rent
for the Expansion Space shall include the cost to construct PS1. If Tenant does
not exercise the Expansion Option, but Tenant determines that it requires or
desires additional parking spaces, then Tenant may deliver written notice to
Landlord requesting that Landlord construct PS1 at Tenant's sole cost and
expense (a "PS1 Construction Request"). If Tenant delivers to Landlord a PS1
Construction Request, or the City of Foster City notifies Landlord that
additional parking spaces must be constructed in connection with the Premises
(and Tenant has not exercised the Expansion Option), then, after Tenant has
exhausted all appeals with




--------------------------------------------------------------------------------




the City of Foster City (in the event Tenant protests such requirement from the
City of Foster City), Landlord will perform the construction of PS1 in
accordance with the plans and specifications included within the Approved Plans,
at Tenant's sole cost and expense and in such event, Landlord will provide
Tenant with monthly invoices for all costs incurred by Landlord during the
construction of PS1, which costs shall constitute Additional Rent under the
Lease, and Tenant shall pay such invoices within thirty (30) days after Tenant's
receipt hereof. Without limiting the generality of the foregoing:


a.The phrase "PS1 Trigger Date" is hereby amended to mean and refer to the
earliest of (i) date upon which Tenant exercises the Expansion Option, (ii) the
date upon which Tenant delivers a PS1 Construction Request to Landlord, or
(iii) the date upon which the City of Foster City notifies Landlord that
additional parking spaces must be constructed in connection with the Premises
(which date shall be subject to extension in the event Tenant protests such
requirement from the City of Foster City).


b.Landlord shall not be obligated to construct any piles or below-grade
ancillary structural elements for PS-1 unless and until the PS1 Trigger Date
occurs, and any references to any obligation of Landlord to construct any piles
or below-grade ancillary structural elements for PS-1 prior to the PS1 Trigger
Date are hereby deleted;


c.The phrase "as Tenant is obligated to pay the costs of construction of PS1
separately pursuant to Section 40.5 below" is hereby deleted from the first
sentence of Section 4.5 of the Existing Lease;


d.The first paragraph of Section 40.5 of the Existing Lease is hereby deleted in
its entirety; and


e."PS-1" is hereby deleted from the first sentence of Paragraph 2 of Section C -
Scope of Work of Exhibit C-1 (Specifications) to the Existing Lease.


2.2     Rentable Area of Building C. The Rentable Area of Building C is now
contemplated to be 235,000 square feet, rather than 160,000 square feet,
measured in accordance with Section 1.1 of the Existing Lease. From and after
the First Amendment Effective Date, any references in the Existing Lease to the
Rentable Area of Building C being 160,000 square feet are hereby amended to
refer to 235,000 square feet rather than 160,000 square feet.


3.Broker. Tenant represents and warrants that it has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment and agrees to
reimburse, indemnify, save, defend (at Landlord's option and with counsel
reasonably acceptable to Landlord, at Tenant's sole cost and expense) and hold
harmless the Landlord Indemnitees for, from and against any and all cost or
liability for compensation claimed by any such broker or agent employed or
engaged by it or claiming to have been employed or engaged by it.


4.No Default. Tenant represents, warrants and covenants that, to the best of
Tenant's knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Existing Lease and no event has occurred that,
with the passage of time or the giving of notice (or both) would constitute a
default by either Landlord or Tenant thereunder.






--------------------------------------------------------------------------------




5.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.


6.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.


7.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.


8.Authority. Each of Landlord and Tenant guarantees, warrants and represents
that the individual or individuals signing this Amendment on its behalf have the
power, authority and legal capacity to sign this Amendment on behalf of and to
bind all entities, corporations, partnerships, limited liability companies,
joint venturers or other organizations and entities on whose behalf such
individual or individuals have signed.


9.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
First Amendment Effective Date.
LANDLORD:
BMR-LINCOLN CENTRE LP,
a Delaware limited partnership
By:     
Name:     
Title:     
TENANT:
ILLUMINA, INC.,
a Delaware corporation
By:     
Name:     
Title:     








